Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          				 Status of the claims
Claims 1-30 are pending.  Claims 1-30 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
With regards to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.   
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of enough identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
            In the present instance, the instant claims are drawn to a cell/tissue-specific cell-penetrating antibody comprising a light chain comprising a light chain variable region (“VL”), a heavy chain comprising a heavy chain variable region (“VH”), and a cyclic peptide that specifically binds to a cell surface molecule.  The claimed invention is drawn therefore to an antibody which comprises components VL, VH and a cyclic peptide that specifically binds to a cell surface molecule.  There is no support for the vast array of antibodies which are described only structurally and functionally in a very low degree of detail and therefore does not appear to establish possession of the genus as a whole. The instant Examples and guidance in the specification concentrate on a narrower subgenus, whilst the claims do not specifically define all the components of the claimed cell/tissue-specific cell-penetrating antibodies (e.g., claim 1).
The scope of the base claim includes a vast number of “VL”s, “VH”s and cyclic peptides (e.g., Summary and Examples) which are combined in an antibody. Although the Specification teaches specific VLs, VHs and cyclic peptides, the instant claims do not require specific structures beyond the functional effect of the cyclic polypeptide (binding to a cell surface molecule). The instant Specification provides a significant number of examples. A closer look at the Examples shows that they are drawn to a narrower subgenus than the broadly claimed invention:
Example 1 is drawn to the design of light chain variable region (VL) variants with reduced HSPG binding ability, which is needed to improve the specificity of CT (cytotransmab) targeting. SEQ ID NO:s 1-6 are sequences for light chain variable regions (VL) containing mutations for reducing HSPG binding ability and are shown in Table 1 (page 48).  Example 2 is drawn to construct a heavy chain expression vector for producing a monoclonal antibody in the form of an intact IgG, DNA encoding the heavy chain fused with DNA encoding the secretion signal peptide at me 5’ -terminus were cloned into NotI/HindIII or pcDNA3.4 (Invitrogen) vector. Heavy chain sequences included the heavy chain variable region (humanized HTO VH: SEQ ID NO: 10) and the heavy chain constant region (CH1-hinge-CH2-CH3) of the antibody. Example 3 is drawn to HSPG binding ability: The effect of light chain variable region (VL) mutation on HSPG binding was analyzed. HSPG binding of VL variants CT03a, CT03b, CT03c, CT03d, and CT03e was compared to binding for TMab4-WYW, which is parent hT4-WYW light chain of TMab4. VL binding to HSPG was detected by confocal microscopy (see, e.g., Figure 1). Example 4 is drawn to Physical properties of VL variants:  In order to construct a light chain expression vector, DNA encoding the light chain, fused with DNA encoding the secretion signal peptide at the 5’-terminus were cloned into Notl/Hindlll of pcDNA3.4 (Invitrogen) vector. Light chain sequences included the cell-penetrating light chain variable region (hT4-WYW, CT03a, CT03, CT03c, CT03d, CT03e VL) and the light chain constant region (CL). Example 3 is drawn to HSPGB binding ability: The effect of light chain variable region 9VL) mutation on HSPG binding. HSPG binding of VL variants CT03a, CT03b, CT03c, CT03d, and CT03e was compared to binding for TMab4-WYW, which is parent hT3-WYW light chain of TMab4. VL binding to HSPG was detected by confocal microscopy (Figure 1). The experiment revealed that the order of fluorescence intensity of cell-penetrating antibodies located in the cytoplasm via HSPG was as follows: TMab4-WYW (100%), CT03a (40.1%), CT03c (31.8%), CT03d (36.3%), CT03e (19.6%), and CT03b (12.4%). Example 5 is drawn to the design of new CT03e VL variant with improved physical properties. CT03e had better physical properties than other variants, but showed more aggregation than the control trastuzumab antibody (FIG. 1B). Among the mutants, variant CT03e was eluted with the earliest retention time but showed an asymmetric elution peak (FIG. 1B). To further improve the biophysical properties of CT03e other replaceable regions and residues in the VL domain of CT03e were investigated.  A residue at L50 of VL-CDR2 of CT03e is tryptophan. A hydrophobic and bulky Trp residue at this position is known to cause more aggregation than negatively charged residues and can negatively affect VH-VL interactions. Therefore, studies have searched for clinically-approved antibodies that have a CDR2 sequence in which a negatively charged amino acid, particularly, aspartate or glutamate, is located at this 50th residue rather than tryptophan. See, e.g., Table 2. Example 6 is drawn to improved physical properties of the CT05 VL variant. CT05 showed a sharp symmetric peak with a retention time similar to Trastuzumab (Figure 2A). Thus, the VL-CDR2 variant CT05 was determined to have better physical properties (e.g., protein aggregation and hydrophobicity) than CT03e. CT05 was selected for further characterization and development. Example 7 is drawn to HSPG binding ability of the CT05 VL variant. The experiment revealed that the fluorescence intensity of CT05 was only 17.3% that of TMab4-WYW, indicating a five-fold decrease in cellular internalization for the CT05 variant compared to the parent antibody (Fig. 2B). Thus, the VL-CDR variant CT05 maintains the desired reduction in HSPG binding ability of CT03e (Figure 1A, lower left) compared to the parent antibody. Example 8 is drawn to endosomal escape ability: the percentage of blue-stained cells at each pH condition was also quantitated, showing strikingly similar endosomal escape ability between CT05 and TMab4-WYW (FIG. 2C, bottom graph). These results revealed that CT05 was successfully engineered to have minimal HSPG-mediated cellular internalization while retaining the pH-dependent membrane pore formation ability of TMab4-WYW through preservation of the endosomal escape motif. Example 9 is drawn to design and purification of epCT05, a cyclic peptide-fused CT05 variant capable of tumor tissue-specific targeting. To generate a tumor tissue-specificity cell-penetrating antibody, CT05, which has been engineered to have reduced HSPG-binding was targeted to EpCAM receptors. The twelve residues cyclic peptide Epl33 (amino acid sequence EHLHCLGSLCWP (SEQ ID NO: 13)), which binds specifically to the EpCAM receptor, was employed to direct CT05 targeting. This cyclic peptide is described in U.S. Patent No. 9815866B2, “Peptides that bind to epithelial cell adhesion molecule.” To selectively target CT05 to EpCAM receptors on EpCAM-expressing tumor tissues, Epl33 was fused at the N-terminus of the CT05 light chain variable region (VL) via a (G4S)2 linker (SEQ ID NO: 101), thereby generating epCT05 (FIG. 3 A). The resulting epCT05 antibody contains a bivalent EpCAM-binding peptide moiety. For the mammalian cell expression of the cell-penetrating antibody fused with the EpCAM targeting cyclic peptide (epCT05), DNAs encoding the light chain including the cyclic peptide-fused CT05 light chain variable region and the light chain constant region (CL) were cloned into pcDNA3.4 vector fused with DNA encoding the secretion signal peptide at the 5’-terminus as described in Example 2. Light chain expression constructs were transiently co-transfected into HEK293F cells along with a cell-penetrating humanized heavy chain expression vector, thereby expressing individual clones. Table 3 depicts the sequences and names of light chain variable regions (VL) fused with tumor-specific cyclic peptides. Example 10. Selective targeting of epCT05 to EpCAM-expressing cells: the EpCAM-binding peptide –fused epCT05 was incubated with three cell lines to assay tissue-specific binding. HTC116 (human colon cancer cell line) and SW480 (colon adenocarcinoma cell line) cells are EpCAM positive, and HeLa (cervical carcinoma cell line) cells are EpCAM negative. Flow cytometric analysis revealed that epCT05, but not CT05, selectively bound to EpCAM-positive HCT116 and SW480 cells with little binding to EpCAM-negative HeLa cells (Figure 3B). Therefore, epCT05 antibodies were able to specifically target EpCAM-expressing cancer cells. Example 11 is drawn to cellular internalization and endosomal escape ability of epCT05. Example 12 is drawn to cellular localization of epCT05. Example 13 is drawn to generation of a CT with a VH-mediated endosomal escape activity. Table 4 shows the sequences of the heavy chain variable region (VH) containing the endosomal escape motif (epCT105-AAA). Example 14 discloses cpCT65-AAA exhibits VH-mediated endosomal escape. Example 15 is drawn to generation of epCT65, a CT with an endosomal escape motif in both the VH and VL. Endosomal escape ability and cytosol-penetration of epCT65. See, e.g., Table 5.  Example 17 is drawn to the generation of biotinylated EpCAM protein for selection of targeting peptides. Example 18 is drawn to construction of EpCAM-targeting cyclic peptide library. Example 19 is drawn to identification of affinity-enhanced EpCAM-targeting cyclic peptides. See, e.g., Table 6. Example 20 is drawn to analysis of antigen binding ability of affinity-enhanced EpCAM target cyclic peptide. Table 7 shows sequences of light chain variable regions (VL) fused with the selected affinity-enhanced EpCAM target cyclic peptides. Example 21 is drawn to physical properties of affinity-enhanced EpCAM-targeting cyclic peptide-fused anti-Ras-GTP iMAb. Example 22 is drawn to the use of rational design for improving the physical properties of affinity enhanced EpCAM-targeting cyclic peptide-fused anti-Ras-GTP iMab (see Table 9 describing the effect of different mutations (SEQ ID NO: 29-37) on EP133, EHLHCLGSLCWP (SEQ ID NO:13). Example 23 is drawn to physical properties of mutations (SEQ ID NO: 29-37) of EP133 (SEQ ID NO: 13) and provided improved physical properties for ep3-Ras-3, ep4-Ras03, ep6-Ras03, ep7-Ras03 and ep8-Ras03. Example 24 is drawn to antigen binding ability of rationally-designed cyclic peptide with improved physical properties. See Table 11. The results indicated that ep4-Ras03 and ep8-Ras03 showed greater non-specific cell surface binding compared to epRas03 (Figure 13). Ep6-RAs03 cyclic peptides exhibited no increase in nonspecific cell surface binding compared with ep-Ras03. Thus Ep6 (SEQ ID NO: 34) was selected as the final EpCAM target cyclic peptide. Example 26 is drawn to fusing VL of CT05 with the newly selected cyclic peptide ep-Ras03. See Table 12.  The ELISA analysis indicated that the Ep6 cyclic peptide-fused ep6-CT65(G4S)2 and ep6-CT65 MG showed higher antigen binding ability compared with the conventional Epl33 cyclic peptide-fused epCT65 (FIG. 14). Further, EpCAM binding ability varied depending on linkers fusing Ep6. Example 27 is drawn to construction of integrin-targeting peptide RGD10-based high diversity peptide library with enhanced affinity specific for integrin αϒβ5. See, e.g., Table 13 (SEQ ID NOs: 49-57). Example 28 is drawn to expression and purification of affinity-enhanced integrin αϒβ5-targeting cyclic peptide-fused iMabs (SEQ ID NO:s 58-66). The results indicated that the expressed and purified individual clones were present as a monomer in solution and did not generate a dimer or oligomer through a non-natural disulfide bond (Figure 16A). Example 29 is drawn to analysis of binding ability of affinity-enhanced integrin αϒβ5 target cyclic peptide-fused iMab to human integrin αϒβ5. The results showed (Figure 16D) that expression of integrin αϒβ5 of HCT8 was inhibited by β5 siRNA. Further, when treating with the control siRNA, in4-Ras03 showed the stronger binding ability to integrin αϒβ5 than wild-type peptide (RGD10). On the other hand, in HCT8, which did not express integrin αϒβ5 by treating with β5 siRNA treatment, both antibodies showed no biding ability and exhibited a binding ability similar to Ras03. This indicated that in in4-Ras03 binds specifically to integrin αϒβ5. Example 30 is drawn to analysis of the binding ability of cell-penetrating antibody fused with affinity-enhanced integrin αϒβ5 target cyclic peptide to cell surface integrin αϒβ5. A cell –penetrating antibody has been developed that can be applied to various tumor tissues by fusing cyclic peptides targeting integrin αϒβ5 as well as EpCam to cell-penetrating antibodies as well as anti-Ras*GTP iMabs. Thus, RGD10 and in4 cyclic peptides, instead of Epl33, were fused to the N-terminus of epCT05 (G4S)2 VL constructed in Example 9. In this Example, MGSSSN was used as a linker for fusing RGD10 and in4 cyclic peptides.  The results showed that the antibody, in which the affinity-enhanced integrin αϒβ5 target cyclic peptide in4 was fused at N-terminus of the light chain of the cell-penetrating antibody, which was a different kind of antibody, showed specific binding ability to the integrin αϒβ5. Example 31 is drawn to the confirmation of enhancement of tumor tissue targeting ability of affinity-enhanced EpCAM or integrin αϒβ5 target cyclic peptide. As Illustrated in Figure 18D, inRas03 and in4-Ras03 showed larger number of antibodies present in the tumor tissue and lesser number of antibodies present in other organs than those of Ras03 not fused with integrin αϒβ5 target peptide. The amounts of antibodies located in tumor tissues were in the order of in4-Ras03, inRas03, and Ras03.  Example 32 is drawn to construction of additional phage libraries on in4 cyclic peptide. See Figures 22A, Figure 22B and Table 17. It was confirmed that 65 out of 94 of individual clones obtained from a library panned using recombinant human integrin αϒβ5 showed higher binding affinity for integrin αϒβ5 than parental cyclic peptide in4. And 52 out of 94 individual clones obtained from a library panned using recombinant human integrin αϒβ6 showed higher binding affinity for integrin αϒβ6 than the parental cyclic peptide in4. Example 33 is drawn to Expression and purification of iMab fused cyclic peptide with improved affinity for integrin αϒβ5 and αϒβ6. Example 33 is drawn to expression and purification of iMab fused cyclic peptide with improved affinity for integrin αϒβ5 and αϒβ6 (e.g., Table 18). Example 34 is drawn to identification of non-specific binding of affinity maturated cyclic peptides anti-Ras-GTP iMab. Example 35 is drawn to binding ability analysis of anti-Ras-GTP iMab fused with affinity maturated cyclic peptides targeting human integrin αϒβ5 or human integrin αϒβ6 (e.g., Tables 19-20). Example 36 is drawn to comparative analysis of cyclic peptide 6#6 with improved affinity for integrin αϒβ6 and cyclic peptide SFITGv6 known to bind integrin αϒβ6 in previous studies. 
Although the specification supports the expressly described antibodies and conjugates thereof with the cyclic peptides as defined in claims 18-25 (see claims and Examples), regarding the broadly claimed invention the specification fails to adequately describe the specific antibodies, specific cyclic peptides beyond functional descriptions and the complete structure.   Therefore, Applicant is using an inadequately described “antibody comprising a light chain variable region (“VL”), a heavy chain comprising a heavy chain variable region “VH”, and a cyclic peptide that specifically binds to a cell surface molecule”. Consequently, there is no teaching that would allow a person of skill in the art to determine a priori that the Applicant was in possession of the full scope of the claimed invention, including methods of treating cancer, at the time of filing because there are no common structural attributes that can link together all the claimed cell/tissue-specific cell-penetrating antibodies and cyclic peptides as broadly claimed.  The claims that are rejected describe in some dependent limitations partial structural and/or functional features, but do not comprise structural guidance with respect to the cyclic peptide beyond the functional limitation of binding a cells surface molecule such as EpCAM, integrin αϒβ5, integrin αϒβ3, integrin αϒβ6, and epidermal growth factor receptor (EGFR). Likewise, the antibody portion is only generally described. While the general knowledge and level of skill in the art for an antibody conjugate is evident, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for the claimed cell/tissue-specific cell-penetrating antibody with cyclic peptide that specifically binds to a cell surface molecule, both with regards to the structures of VL and VH and also with regards to the structure of the cyclic peptide that specifically binds, e.g., EpCAM, integrin αϒβ5, integrin αϒβ3, integrin αϒβ6 and EGFR.  Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof (beyond those exemplified and/or not included in the rejection), and because the genus is vast and highly variant, the limited examples in the specification  are insufficient to teach the entire genus. Please refer to Examples described above, which, although comprehensive, correspond to a very narrow subgenus with respect to the broadly claimed antibody-cyclic peptide conjugates and methods thereof.	
The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the broadly claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the vast genus. Thus, Applicant does not appear to be in possession of the broadly claimed genus. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbas, III (“Barbas”, US 2011/0189206, cited in the IDS dated 8/18/2020) in view of Williams et al. (“Williams”, Chem Biol Drug Des. February 2018, cited in the IDS dated 8/18/2020).
Barbas teaches antibodies containing one or more modular recognition domains (MRDs) used to target the antibodies to specific sites. The use of antibodies containing one or more modular recognition domains to treat disease, and methods of making antibodies containing one or more modular recognition domains are also described (e.g., abstract).
In one aspect, the antibody and the MRD are operably linked through a linker peptide such as GGGS (e.g., page 3).  According to another embodiment, the MRD is operably linked to the C-terminal of the heavy chain of the antibody (which necessarily comprises a variable region). In another aspect, the MRDD is operably linked to the N-terminal end of the light chain of the antibody (which necessarily comprises a variable region).  The target of the MRD may be Ep-CAM, EGFR, integrin αγβ3/5, etc. (e.g., pages 2-4). The MRD may be a peptide, e.g., YCRGDCT (SEQ ID NO: 3), PCRGDCL 9SEQ ID NO: 4), etc. which target integrin, or VDNKFNKELEKAYNEIRNLPNLNGWQMTAFIASLVDDPSQSANLLA-EAKKLNDAQAPK (SEQ ID NO: 17) which targets EGFR (claim 2). 
The term "antibody", as used by Barbas, refers to intact immunoglobulin molecules and includes polyclonal and monoclonal antibodies, chimeric, single chain, and humanized antibodies.  An intact antibody comprises at least two heavy (H) chains and two light (L) chains inter-connected by disulfide bonds (claims 1).  Each heavy chain is comprised of a heavy chain variable region (abbreviated as VH) and a heavy chain constant region.  The heavy chain constant region is comprised of three domains, CH1, CH2 and CH3.  Each light chain is comprised of a light chain variable region (abbreviated as VL) and a light chain constant region.  The light chain constant region is comprised of one domain, CL.  The VH and VL regions can be further subdivided into regions of hypervariability, termed complementarity determining regions (CDR), interspersed with regions that are more conserved, termed framework regions (FR).  Each VH and VL is composed of three CDRs and four FRs, arranged from amino-terminus to carboxyl-terminus in the following order: FR1, CDR1, FR2, CDR2, FR3, CDR3, FR4.  The variable regions of the heavy and light chains contain a binding domain that interacts with an antigen (claim 11). 
 See also Examples and Figures. For example, Figure 1 shows the schematic representation of different designs of tetravalent IgG-like BS Abs.

    PNG
    media_image1.png
    344
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    832
    media_image2.png
    Greyscale

Figure 2A shows a typical peptibody as C-terminal fusion with Fc. Figure 2B shows an antibody with a C-terminal fusion with the light chain of the antibody. Figure 2C shows an antibody with an N-terminal MRD fusion with the light chain of the antibody. Figure 2D shows an antibody with unique MRD peptides fused to each terminus of the antibody. 
The antibody-MRD fusion molecules can be encoded by a polynucleotide comprising a nucleotide sequence (claim 26). A vector can contain the polynucleotide sequence. The polynucleotide sequence can also be linked with a regulatory sequence that controls expression of the polynucleotide in a host cell. A host cell, or its progeny, can contain the polynucleotide encoding the antibody-MRD fusion molecule (claim 27) ([0113]).
Barbas contemplates therapeutic compositions useful for practicing the therapeutic methods described herein. Therapeutic compositions of the present invention contain a physiologically tolerable carrier together with at least one species of antibody comprising an MRD as described by Barbas, dissolved or dispersed therein as an active ingredient (claim 28). In a preferred embodiment, the therapeutic composition is not immunogenic when administered to a human patient for therapeutic purposes (claim 29) ([0113]-[0114]). Barbas’ invention also relates to a method of treating a disease a subject in need thereof is provided, the method comprising administering an antibody comprising an MRD. In one aspect, the disease is cancer (claim 30). In another aspect, undesired angiogenesis in inhibited. In yet another aspect, angiogenesis is modulated. In yet another aspect, tumor growth is inhibited. In another embodiment, a method of treatment comprising administering an additional therapeutic agent along with an antibody comprising an MRD is described ([0044]).
Another target cellular receptor is type 1 insulin-like growth factor-1 receptor (IGF-1R), IGF-1R is a receptor-tyrosine kinase that plays a critical role in signaling cell survival and proliferation. The IGF system is frequently deregulated in cancer cells by the establishment of autocrine loops involving IGF-I or -II and/or IGF-1R overexpression. Moreover, epidemiological studies have suggested a link between elevated IGF levels and the development of major human cancers, such as breast, colon, lung and prostate cancer. Expression of IGFs and their cognate receptors has been correlated with disease stage, reduced survival, development of metastases and tumor de-differentiation.
Besides IGF-1R, epidermal growth factor receptor (EGFR) has also been implicated in the tumorigenesis of numerous cancers. Effective tumor inhibition has been achieved both experimentally and clinically with a number of strategies that antagonize either receptor activity. Because of the redundancy of growth signaling pathways in tumor cells, inhibition of one receptor function (e.g. EGFR) could be effectively compensated by up-regulation of other growth factor receptor (e.g. IGF-1R)-mediated pathways. For example, a recent study has shown that malignant glioma cell lines expressing equivalent EGFR had significantly different sensitivity to EGFR inhibition depending on their capability of activating IGF-1R and its downstream signaling pathways [(0019]-[0020]).
Barbas does not expressly teach the MRD is a cyclic peptide.
Williams teaches that colorectal cancer (CRC) is the third most common solid internal malignancy among cancers. Early detection of cancer is key to increasing the survival rate of colorectal cancer patients. Overexpression of the EGFR protein is associated with CRC. Williams has designed a series of peptides that are highly specific for the extracellular domain of EGFR, based on our earlier studies on linear peptides. The previously reported linear peptide LARLLT, known to bind to EGFR, was modified with the goals of increasing its stability and its specificity toward EGFR. Peptide modifications, including D- amino acid substitution, cyclization, and chain reversal, were investigated. In addition, to facilitate labeling of the peptide with a fluorescent dye, an additional lysine residue was introduced onto the linear (KLARLLT) and cyclic peptides cyclo(KLARLLT) (Cyclo.L1). The lysine residue was also converted into an azide group in both a linear and reversed cyclic peptide sequences cyclo(K(N3)larllt) (Cyclo.L1.1) to allow for subsequent “click” conjugation. The cyclic peptides showed enhanced binding to EGFR by SPR. NMR and molecular modeling studies suggest that the peptides acquire a β- turn structure in solution. In vitro stability studies in human serum show that the cyclic peptide is more stable than the linear peptide (e.g., abstract).
The main goal of Williams’ studies was to design peptide derivatives of L1 with enhanced stability and binding affinity to EGFR domain I. Peptides that are specific for extracellular receptors can be used for targeting drugs to those receptors and/or for conjugation with fluorescent probes for molecular imaging.  Williams designed and investigated derivatives of the linear peptide L1, known to bind to the EGFR extracellular domain I. The designed peptides (Table 1) were modified at the N- terminus, or with an azide- containing Lys side chain, to facilitate their subsequent conjugation to fluorescent probes, such as 4,4- difluoro- 4- bora- 3a,4a- diaza- s- indacenes (BODIPYs), using either amide bond formation or click chemistry. The design of cyclic peptides was based on conformational studies of the parent linear peptide in bound form with EGFR using docking models. Linear peptides with flexible structure may change their conformation upon binding to the receptor and therefore may exhibit different conformation in the free-state compared with the bound state. On the other hand, cyclic peptides with constrained structure may not change their conformation significantly upon binding to the receptor as their conformation is restricted. Hence, the design of cyclic peptides is important in terms of binding to the receptor. Upon cyclization, if the conformation is not suitable for binding, the binding affinity of the cyclic peptide to the receptor decreases significantly compared with the linear peptide. The structure of the peptides derived from NMR and modeling studies indicated that peptide Cyclo.L1 exhibited two β- turns and these β- turns were stabilized by hydrogen bonds. Cyclo.L1.1 exhibited β- turns; however, NMR and molecular modeling studies suggested that the β- turn was not stabilized by hydrogen bonds. Thus, in solution, the backbone conformation of Cyclo.L1.1 was different from that of Cyclo.L1. Williams believes that introduction of D- amino acids in the peptide, with exception of Lys, leads to this change in conformation. The conformations of cyclic hexapeptides have been studied extensively. Usually, cyclic hexapeptides acquire well- defined backbone structures and cyclic hexapeptides containing trans- amide bonds exhibit two β- turns stabilized by intramolecular hydrogen bonds. The occurrence of intramolecular hydrogen bonds in cyclic peptides also depends on the over-all backbone conformation of the peptide. Cyclic peptides with anticancer properties and orally available have been reported. The stability and increase in anticancer activity of a nine amino acid residue peptide compared to the linear peptide were attributed to its conformational constraints. Compared with the linear peptide L1, Cyclo.L1 and Cyclo.L1.1 acquire restricted con-formations that are suitable for binding to the EGFR receptor. This conformational locking is achieved by cyclization of the linear peptide. To compare the conformations of linear peptide in bound form to the structure of cyclic peptides derived from NMR data, Williams overlapped the NMR- derived structure of Cyclo.L1 and its docked structure, with those obtained for the linear peptide L1. Figure 10a compares the structures of the L1 linear peptide in the EGFR- docked conformation with the NMR- derived structure of Cyclo.L1.

    PNG
    media_image3.png
    244
    255
    media_image3.png
    Greyscale

According to Williams, one can see that the backbone of RLLT overlaps with the cyclic peptides. Similarly, the final docked structure of Cyclo.L1 overlaps with the linear LARLLT docked structure, showing a good overlap of the peptide backbones (Figure 10b). The overlapped structure suggests that the linear and cyclic peptides fold in a similar conformation in the presence of EGFR in the bound form. Therefore, the cyclization of peptide L1 results in a conformation that is ready to bind to the EGFR protein. Docking results suggest that Cyclo.L1 and Cyclo.L1.1 bind to the domain I of EGFR and this site is away from the EGF binding site. Furthermore, cyclic peptides bind to both the open and close conformations of EGFR, as the docking site on domain I is not affected by these conformational changes in EGFR. The model proposed based on docking studies is also supported by SPR studies that indicate that Cyclo.L1 and Cyclo.L1.1 bind to EGFR in the absence of EGF ligand, indicating that the conjugates also bind to EGFR in a closed conformation. Previous studies on affibody molecules designed to bind to EGFR have suggested that molecules that are designed to bind to domain I may bind to the open or closed conformations of EGFR. Overall, these results suggest that both cyclic peptides based on linear L1, Cyclo.L1, and Cyclo.L1.1, specifically bind to EGFR, and therefore could be used in the design of fluorescent EGFR- targeting conjugates (e.g., pages 617-618).
It would have been obvious to make cell/tissue-specific cell penetrating antibodies comprising a light chain comprising a light chain variable region (“VL”), a heavy chain variable region (“VH”) as taught by Barbas with an MRD (modular recognition domain) which is a cyclic peptide targeting EGFR instead of a linear peptide targeting EGFR. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because Williams teaches that their cyclic peptides showed enhanced binding to EGFR by SPR compared to the linear peptide equivalents. NMR and molecular modeling studies suggest that the peptides acquire a β- turn structure in solution. In vitro stability studies in human serum show that the cyclic peptide is more stable than the linear peptide (e.g., abstract and pages 617-618). One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that Barbas is applicable to various MRDs with EGFR and other targeting abilities, including small peptides of similar size than those of Williams and because the overlapped structure suggests that the linear and cyclic peptides fold in a similar conformation in the presence of EGFR in the bound form. Therefore, the cyclization of peptide L1 results in a conformation that is ready to bind to the EGFR protein.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 18-25 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18-25 of prior U.S. Patent No. 10,787,487. This is a statutory double patenting rejection.
Conclusion
Claims 1-30 are currently rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hazlehurst et al. (“Hazlehurst”, US2016/0229892, cited in the IDS dated 8/18/2020) teaches cyclic peptides conjugated to a carrying agent comprising monoclonal antibodies or Fc portion of an antibody, or an antigen binding fragment of an antibody, or an antigen-binding fragment of an antibody. The carrying agent (i.e., the antibody) may specifically bind to a cell surface antigen (e.g., EGFR and others). However, Hazlehurst does not expressly teach the instantly claimed invention wherein the cyclic peptide specifically binds to a cell surface molecule. See, e.g., pages 1-20, Examples and claims. The reference does not anticipate nor make prima facie obvious the instantly claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

MMCG 11/2022